Name: Commission Regulation (EC) NoÃ 1050/2005 of 5 July 2005 amending Regulation (EC) NoÃ 2377/1999 laying down the marketing standard for asparagus
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 6.7.2005 EN Official Journal of the European Union L 173/3 COMMISSION REGULATION (EC) No 1050/2005 of 5 July 2005 amending Regulation (EC) No 2377/1999 laying down the marketing standard for asparagus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 2(2) thereof, Whereas: (1) Commission Regulation (EC) No 2377/1999 (2) lays down the marketing standard for asparagus. The Annex to this Regulation, in its part concerning minimum requirements of quality, stipulates that the shoots may have been washed but not soaked. (2) It is common practice in the sector to put white asparagus shoots into iced water before packing in order to avoid them becoming pink. (3) Therefore, in order to take this practice into account, the provision concerning minimum requirement as to unsuitable washing should be amended. (4) Regulation (EC) No 2377/1999 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2377/1999 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 287, 10.11.1999, p. 6. Regulation as last amended by Regulation (EC) No 907/2004 (OJ L 163, 30.4.2004, p. 50). ANNEX In point A (minimum requirements) of title II (provisions concerning quality) of the Annex to Regulation (EC) No 2377/1999, the third indent is replaced by the following:  free from damage caused by unsuitable washing or cooling,.